Citation Nr: 9917408	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  96-34 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation greater than 40 percent for 
a duodenal ulcer disability.  

2.  Entitlement to a temporary total rating for convalescence 
subsequent to discharge from the hospital on February 16, 
1996.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1942 to 
October 1943.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an May 1996 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied the issues identified on 
the first page of this decision.



FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.

2.  The veteran's duodenal ulcer is manifested primarily by 
stomach discomfort.  

3.  The veteran's surgery and hospitalization from January 
25, 1996 to February 16, 1996 was not for treatment of 
service connected disability and, moreover, did not require 
one month of convalescence, there were no severe 
postoperative residuals, and the veteran was not immobilized 
by cast of one or more major joints.




CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 40 percent of 
a duodenal ulcer disability are not met.  38 C.F.R. § 4.114, 
Diagnostic Code 7305 (1998).

2.  The criteria for a temporary total rating for 
convalescence subsequent to discharge from the hospital on 
February 16, 1996 are not met.  38 C.F.R. § 4.30 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to an evaluation greater than 40 percent for 
a duodenal ulcer disability.

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C. § 5107(a) (West 1991 
& Supp. 1998); that is, he has presented a claim that is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  He has not alleged that any records of probative 
value that may be obtained, and which have not already been 
sought by VA, or are not already associated with his claims 
folder, are available.  The Board accordingly finds that the 
duty to assist him, as mandated by 38 U.S.C. § 5107(a) (West 
1991 & Supp. 1998), has been satisfied.

The veteran contends that his duodenal ulcer disability is 
more severe than currently evaluated.  After a review of the 
record, the Board finds that the evidence does not support 
his contentions, and that his claim must fail.  

Initially, the veteran was awarded service connection for a 
duodenal ulcer disability in a rating decision dated January 
1948.  The Honolulu, Hawaii RO noted that the veteran's 
perforated duodenal ulcer was operated on in 1944, and that 
the veteran was again hospitalized in January 1948 with a 
recurrence.  The veteran subsequently had a subtotal 
gastrectomy in March 1960, and was again hospitalized from 
July to August 1961, for removal of more than 10 wire sutures 
from multiple scars on his abdomen.  His disability was 
evaluated as 40 percent disabling from August 1961.  That 40 
percent evaluation has been continued to date, is protected, 
and cannot be reduced; see 38 C.F.R. § 3.951(b) (1998).   

The severity of a duodenal ulcer disability is ascertained, 
for VA rating purposes, by application of the criteria set 
forth in VA's Schedule for Rating Disabilities, 38 C.F.R. 
§ Part 4 (1998) (Schedule).  These criteria are based on the 
average impairment of earning capacity, 38 U.S.C. § 1155 
(West 1991 & Supp. 1998), and utilize separate diagnostic 
codes to identify the various disabilities.  38 C.F.R. Part 4 
(1998).  Diagnostic Code 7305 contemplates ratings for 
severe, moderately severe, moderate and mild duodenal ulcer 
disabilities.

The current rating contemplates a moderately severe 
disability, that is less than severe but with impairment of 
health manifested by anemia and weight loss, or by recurrent 
incapacitating episodes averaging 10 days or more in duration 
at least four or more times per year, and is evaluated as 40 
percent disabling.  A severe disability is evaluated as 60 
percent disabling when pain is only partially relieved by 
standard ulcer therapy, periodic vomiting is manifested, 
recurrent hematemesis or melena is present, with 
manifestations of anemia and weight loss productive of 
definite impairment of health. 

The current medical evidence shows that the veteran was 
evaluated in November 1996 for his duodenal ulcer disability.  
He complained that his "stomach bothers [him]", and that 
there was soreness at the site of his gallbladder operation.  
He also related that he had underwent a "subtotal 
gastrectomy" subsequent to service, and had difficulties 
ever since.  The examiner noted that the veteran denied 
"epigastric pain, but occasionally [had] early morning 
hunger sensations."  The veteran also related that he was 
not "taking any antacids at present, but was taking 
cimetidine 300 mg twice daily."  A written addendum to the 
record also shows that the veteran underwent a 
cholecystectomy in 1994 [1944 in original]. The record also 
shows that in early 1996 he had a procedure to remove a 
retained common duct stone.

The examiner then noted that the veteran was 69 1/2 inches tall 
and weighed 223 pounds, and evaluated his build and state of 
nutrition as good.  After taking an extensive narrative, 
occupational history and listing the veteran's complaints, 
the examiner performed a thorough medical examination.  The 
pertinent diagnoses were: (1) status post operative subtotal 
gastrectomy and Billroth II procedure for past duodenal ulcer 
with perforation, by history; (2) status post operative 
cholecystectomy; (3) status post operative sphincterotomy and 
common duct exploration.  A written addendum to the report 
shows that the veteran's complete blood count was normal.  

The veteran testified at his personal hearing, dated January 
1997, that his disability caused him to regurgitate when he 
bent over, although he had not actually vomited.  He also 
stated that when he eats frequent small meals, he does not 
experience this difficulty.  He also stated that his stomach 
was "sore from my operation". 

The clinical record does not show that the veteran has pain 
that is only partially relieved by standard ulcer therapy, 
that periodic vomiting is manifested, or that recurrent 
hematemesis or melena is present, with manifestations of 
anemia and weight loss productive of definite impairment of 
health.  It shows only that the veteran has discomfort at the 
sight of his scars for his previous gallbladder and impacted 
stone surgeries in 1994 and 1996, which the Board must note 
are not service-connected, and that he occasionally 
regurgitated when he bent over.  There is no evidence to show 
anemia and weight loss productive of definite impairment of 
health, in fact the examiner specifically found that the 
veteran weighed 223 pounds, evaluated his build and state of 
nutrition as good, and found that his complete blood count 
was normal.  In addition, the veteran denied any epigastric 
pain or vomiting.  Thus, the preponderance of the evidence 
does not show that the veteran has a severe ulcer disability, 
and his claim must be denied.  


Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1998).  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Veterans Appeals (Court) has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998) in the first 
instance; however, the Board is not precluded from raising 
this question, and in fact is obligated to read liberally all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, No. 92-970 (U.S. Vet. App., 
Apr. 17, 1996).  The Court has further held that the Board 
may affirm the RO's conclusion that referral is not required, 
or it may reach that conclusion on its own, Bagwell v. Brown, 
9 Vet. App. 337, 339, and that it must address referral under 
38 C.F.R. § 3.321(b)(1) (1998) only where circumstances are 
presented which the Director, Compensation and Pension 
Service, might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  

Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question at 
this time.  The Board observes that no clinical evidence has 
been received pertinent to §  3.321, and finds that the 
schedular criteria used in the evaluation of the veteran's 
disability are adequate.  Therefore, the we find that no 
further action is warranted with regard to 38 C.F.R. 
§ 3.321(b) (1998).



II.  Entitlement to a temporary total rating for 
convalescence subsequent to discharge from the hospital on 
February 16, 1996.

The veteran contends that he is entitled to a temporary total 
rating based on convalescence subsequent to discharge from 
the hospital on February 16, 1996 for a service-connected 
disability.  After a review of the record, the Board finds 
that the veteran's contentions are not supported by the 
evidence, and that his claim is denied.

A total disability rating (100 percent) will be assigned if 
treatment of a service-connected disability resulted in:  (1) 
Surgery necessitating at least one month of convalescence; 
(2) Surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one or more major 
joints, application of a body cast, the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches with regular weight-bearing 
prohibited; or (3) Immobilization by cast, without surgery, 
of one or more major joints.  38 C.F.R. § 4.30 (1998).

The veteran was hospitalized from January 25, 1996 to 
February 16, 1996, with an admitting diagnosis of biliary 
obstruction, and a discharge diagnosis of 
choledocholithiasis.   

The February 1996 discharge summary shows that the veteran 
underwent a endoscopic retrograde choledochopancreatography 
on January 26, 1996.  The examiner indicated that " a stone 
was seen to be impacted in the common duct, which was 
extracted and a stent was placed."  The examiner also stated 
that "an exploratory laparotomy, transduodenal 
sphincteroplasty and common duct exploration including 
choledochoscopy" was performed on February 5, 1996, and that 
there were "multiple stones in the common duct". 

The examiner also stated that the veteran's "postoperative 
course was complicated by prolonged ileus, but [that] this 
resolved with nasogastric tube decompression and intravenous 
hydration.  [The veteran] never had any obstructive 
symptoms."  The examiner further stated that the veteran 
"continued to do well, ...and he was discharged home on 
February 16, 1996."  It was also noted that "At the time of 
discharge, [the veteran] was tolerating a regular diet, 
ambulating and moving his bowels.  He had no persistent 
nausea or abdominal pain."  The veteran was also noted "At 
the time of discharge" to be "tolerating a regular diet."  
The veteran was to return to the general surgery clinic for a 
follow up evaluation in two weeks.

Because the veteran averred in his personal hearing dated 
January 1997 that he understood that this operative procedure 
was due to his ulcer disability, a medical records review was 
ordered by the hearing examiner.  In a report dated February 
1997, the reviewer indicated that "This chart has been 
reviewed in great detail, beginning with his problems back in 
1944.  In the opinion of this examiner, there is no medical 
relationship between the subtotal gastrectomy and the 
subsequent development of gallbladder disease manifested by 
the choledocojejunofistula and cholelithiasis in the common 
duct.  This association is not recognized in literature, and 
there is no association between these two conditions."  
However, the reviewer also indicated that the veteran was 
rehospitalized in early 1996 for a condition that was "not 
apparent from review of the record."  However, although the 
reviewer did not have the opportunity to similarly evaluate 
the veteran's 1996 impacted stone procedure, the 
hospitalization record does not show that surgery was 
performed for the veteran's service connected 
gastrointestinal disorder.

And, even assuming that surgery was for a service connected 
disability, the veteran's surgeon from his 1996 procedure did 
not report whether a period of convalescence from the 
veteran's 1996 operative procedure was required.  However, 
the medical evidence does not show findings that would 
warrant a temporary total rating for convalescence, as one 
month of convalescence was not required, there were no severe 
postoperative residuals, and the veteran was not immobilized 
by cast of one or more major joints.  In fact, although the 
veteran initially had prolonged ileus, the examiner also 
stated that "this resolved" and that the veteran 
"continued to do well, ...and he was discharged home on 
February 16, 1996."  Further, the veteran was tolerating a 
regular diet, ambulating and moving his bowels.  Therefore, 
the Board finds that the veteran has not met the criteria for 
a temporary total rating for convalescence subsequent to 
discharge from the hospital on February 16, 1996, and that 
his claim is denied.  38 C.F.R. § 4.30 (1998).
ORDER

Entitlement to an evaluation greater than 40 percent for a 
duodenal ulcer disability is denied.  Entitlement to a 
temporary total rating for convalescence subsequent to 
discharge from the hospital on February 16, 1998 is denied.



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals


 
  A disability which has been continuously rated at or above any evaluation of disability for 20 or more years 
for compensation purposes under laws administered by VA will not be reduced to less than such evaluation 
except upon a showing that such rating was based on fraud.  38 C.F.R. § 3.951(b) (1998).

